DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on 11/18/2021 have been entered.  New claims 15-20 have been added.  Claims 1, 3, 12, and 14 have been amended.  The amendments to claim 14 are sufficient to overcome the prior double patenting rejection; therefore, the rejection of claim 14 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the clamp" in Line 1.  There is insufficient antecedent basis for this limitation in the claim, as claim 20 depends on claim 18.  Examiner recommends amending claim 20 to depend on claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmerich et al. (US 4515591 A) in view of Dawe (EP 0110276 A2).

Regarding claim 1, Hemmerich teaches:
A pump module for an infusion pump (see FIG. 1, infusion pump: 10; see also Col. 1, Lines 6-9), the pump module comprising:
a piston-cylinder unit (see FIG. 1, comprising syringe cylinder: 13, piston head: 16, and piston rod: 17) comprising an inlet bore (see Reference Figure 1 below, hole leading into fluid inlet nipple: 14) and an outlet bore (i.e., hole leading into fluid outlet nipple: 15—implied but not shown in Reference Figure 1 below) separate from the inlet bore (evident from FIG. 1);
a fluid feed line (see FIG. 1, intake IV tube: 19) connected to the inlet bore (via fluid inlet nipple: 14, evident from FIG. 1); and
a fluid drain line (see FIG. 1, outtake IV tube: 20) connected to the outlet bore (via fluid outlet nipple: 15, evident from FIG. 1),
the piston-cylinder unit (13, 16, 17), the fluid feed line (19), and the fluid drain line (20) forming a modular unit (see FIG. 1, syringe cartridge: 12) that is insertable into and removable from an infusion pump housing (see FIG. 1, housing of syringe infusion pump: 10) (i.e., a disposable syringe cartridge 12, see Col. 5, Lines 29-33; the Examiner is interpreting the term “disposable” to necessarily involve insertion and removal from another component; see also Col. 7, Lines 43-49; Examiner notes that intake and outtake IV tubes are solvent welded to respective nipples 14, 15, and at least a portion of these IV tubes form part of the syringe cartridge 12, see Col. 7, Lines 16-21),
 (19) into the fluid drain line (20) to a patient (see Col. 5, Lines 40-49),
the piston-cylinder unit (13, 16, 17) comprising a delivery chamber (see Reference Figure 1 below; see also Col. 1, Lines 49-53) fluidically connected to the fluid feed line (19) and the fluid drain line (20) and which is delimited by a cylinder (see FIG. 1, syringe cylinder: 13; see Abstract), a piston (see FIG. 3, comprising piston head: 16 and piston rod: 17) arranged therein so as to be movable in a forwards/backwards movement in an axial direction (see Col. 5, Lines 36-40), and by a piston seal (see FIG. 5-6, comprising sealing ring: 29 and sealing boot: 30; see Reference Figure 1 below) which slidably seals the piston (16, 17) with respect to the cylinder (13) (see Col. 6, Lines 48-54),
the piston seal (29, 30) comprising a sleeve portion (see FIG. 5, sealing boot: 30; see Reference Figure 1 below) extending along and surrounding the piston (16, 17) (“annular sealing boot 30 extends between the open bottom end of the syringe cylinder 13 and the piston rod 17,” see Col. 6, Lines 55-58), the sleeve portion (30) being formed to be movable relative to the piston (16, 17) (i.e., sealing boot fabricated of rubber to create flexible and fluid impervious barrier between piston and environment “during reciprocation of the piston head 16 and piston rod 17,” see Col. 7, Lines 9-15; Examiner finds the piston being movable relative to the sleeve portion necessitates the sleeve portion being movable relative to the piston)  and ultrasonically welded to the syringe cylinder 13 to form a substantially fluid-tight seal,” see Col. 6, Lines 64-66), such that
the peripheral circumferential / wall portion (see Reference Figure 1 below) of the cylinder (13) passed by the piston seal (29, 30) during the forwards / backwards movement of the piston (16, 17) is sealed in a sterile manner with respect to the environment (“An annular sealing boot is affixed between the open end of the syringe cylinder and the piston rod to seal the bottom of the cylinder against entry of pathogens,” see Col. 3, Lines 49-52).
However, this particular embodiment of Hemmerich does not explicitly disclose: wherein the piston-cylinder unit comprises a proximal piston seal and a distal piston seal which both seal between the piston and the cylinder and ensure a sterility of the delivery chamber, and the cylinder is provided on its inner surface facing the piston with a circumferential annular groove for receiving the piston seal in a storing position / rest position therein; or the fluid feed line and the fluid drain line each extending lengthwise in a direction transverse to the axial direction.
Reference Figure 1: Annotated Hemmerich FIG. 3

    PNG
    media_image1.png
    390
    487
    media_image1.png
    Greyscale

Additionally, Hemmerich discloses a second embodiment of the disposable syringe cartridge (12) of the present invention (see Col. 9, Lines 1-41; see also FIG. 10, 11a-11b):
wherein the piston-cylinder unit (13, 16, 17) comprises a proximal piston seal (see FIG. 11a, sealing ring: 52) and a distal piston seal (see FIG. 11a, sealing ring: 29”) which both seal between the piston (see FIG. 10, piston head: 16”) and the cylinder (see FIG. 10, cylinder: 13”) and ensure a sterility of the delivery chamber (see Reference Figure 2 below), and the cylinder (13”) is provided on its inner surface facing the piston (16”) with a circumferential annular groove (see Reference Figure 2 below) for receiving the piston seal (29”, 52) in a storing position / rest position therein.
Reference Figure 2: Annotated Hemmerich FIG. 11a

    PNG
    media_image2.png
    265
    260
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first embodiment of Hemmerich to incorporate the teachings of the second embodiment of Hemmerich by providing a second piston seal at the proximal end of the piston head (i.e., surrounding the expansion flange: 24 shown in FIG. 3 without compromising the limited four-point contact between the flange and the inner cylinder wall).  This modification would provide for an improved piston-head-to-cylinder seal, as Hemmerich teaches that a pair of surfaces, rather than just a single surface, in sealing contact with the interior wall of the syringe cylinder provides an improved sealing relation (see Col. 6, Lines 48-54).
However, Hemmerich does not explicitly disclose: the fluid feed line and the fluid drain line each extending lengthwise in a direction transverse to the axial direction.  Dawe, in a similar field of endeavor, teaches a pump module (i.e., a valved cassette) for an infusion pump (see Abstract), wherein a fluid feed line (see FIG. 9, upstream tubing: 10) and a fluid drain line (see FIG. 9, downstream tubing: 27) each extend lengthwise in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hemmerich to incorporate the teachings of Dawe by reorienting the inlet bore, fluid inlet nipple, outlet bore, and fluid outlet nipple of Hemmerich to extend lengthwise from the piston-cylinder unit in a direction transverse to the axial direction of the forwards/backwards movement of the piston so that the fluid feed line and the fluid drain line also extend lengthwise in a direction transverse to the axial direction, for the purpose of allowing an unobstructed path for free flow of fluid through inlet and outlet bores for gravity operation of the infusion system (see Dawe, Page 8, Line 33 – Page 9, Line 2), thereby allowing the pump module of Hemmerich to be used in a variety of operations where the rate of fluid flow into the human body must be regulated.

Regarding claim 2, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, wherein a piston displacement (see Reference Figure 1 above, area of piston rod: 17, including annular flanges: 33a, 33b, sealed by bead: 30b of sealing boot: 30) located on a side of the piston seal (29, 30) opposite the delivery chamber (see Reference Figure 1 above, sealed piston displacement is facing proximally, while delivery chamber is facing distally) is sealed in a sterile manner by an elastic sealing element (see FIG. 3, 5, and 7, bead: prevents the intake of air or pathogens through the bottom of the cylinder during repetitive strokes,” see Col. 1, Lines 62-64; see also Col. 6, Line 67 – Col. 7, Line 9) which is arranged therein and forms the sleeve portion (30), which is arranged at a proximal end of the piston (16, 17) and at a proximal end of the cylinder (13) (see Reference Figure 1 above for location of proximal end of piston / cylinder), wherein the sealing element (30) does not project beyond the proximal end of the cylinder (13) (see FIG. 3, 7 – sealing boot is compressed by annular cap 32 at proximal end of cylinder).

Regarding claim 3, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, wherein the sealing element (30) has an axial section (see Reference Figure 3 below) which is designed as a bellows and which extends in the axial direction and is arranged inside the cylinder (13) (see Reference Figure 3 below; “The sealing boot 30 has a bellows-like configuration and is provided with sufficient material so that it seals the open end of the syringe cylinder 13 without stretching at any time during reciprocation of the piston head 16 and piston rod 17,” see Col. 7, Lines 9-13).
Reference Figure 3: Annotated / Cropped Hemmerich FIG. 3

    PNG
    media_image3.png
    76
    356
    media_image3.png
    Greyscale


Regarding claim 4, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, wherein the sealing element (30) has, on its side facing away from the piston (16, 17), an annular coupling portion (see FIG. 7, sealing boot flange: 30a) for sealing arrangement on / connection to the cylinder (13), said coupling portion (30a) being sealingly connected to the cylinder (13) by a border (see FIG. 7, cap: 32) of the cylinder (13) with its side facing the piston (16, 17), is sealingly connected to a front side of the piston (16, 17) (see Col. 6, Lines 55-66).

Regarding claim 5, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, wherein the piston (16, 17) comprises a coupling structure (see FIG. 3 and 5, piston rod mounting bosses: 40, 41) for releasable coupling with a corresponding coupling element (see FIG. 3, coupling shoe: 39) of a drive mechanism (see FIG. 1, drive shaft: 18) of the infusion pump (10) (see Col. 8, Lines 4-16).

Regarding claim 6, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 5, wherein the coupling structure (40, 41) is formed radially inside the sealing element (30).
The Examiner points to FIG. 3 which shows the mounting bosses (40, 41) located radially inwards from the annular sealing boot (30) along the longitudinal axis of the pump module.  Therefore, the Examiner finds the coupling structure (40, 41) is, in fact, formed radially inside the sealing element (30).

Regarding claim 7, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 5, wherein the coupling structure (40, 41) has a blind hole (i.e., the area between the pair of longitudinally extending, parallel flanges 17a, 17b from which mounting bosses 40, 41 project, see FIG. 5) which is introduced in the axial direction into a proximal front surface of the piston (16, 17) (see Reference Figure 2 above for location of proximal end of piston; i.e., the drive shaft 18 drives the piston rod 17, attached to piston head 16, via longitudinally extending, parallel flanges 17a, 17b in the axial direction into a proximal front surface of the piston head 16, wherein coupling hook 25 of the piston head 16 receives wrist pin 26 of the piston rod 17, see Col. 6, Lines 1-31).

Regarding claim 9, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, wherein the proximal piston seal (52) and the distal piston seal (29”) are arranged plane-parallel to each other (see FIG. 11a-11b, this is evident by the figures) and/or a distance in the axial direction between the proximal piston seal (52) and the distal piston seal (29”) is greater than a delivery stroke of the piston-cylinder unit (13, 16, 17) / the piston (16, 17) in the cylinder (13) (“The amount by which the stroke is less than the separation between the sealing rings represents a sterility gap to assure that a sterile condition is maintained,” see Col. 4, Lines 35-38).


Regarding claim 12, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, wherein the cylinder (13) has at its distal end (see Reference Figure 2 above depicting distal end of cylinder) a cylinder head (see FIG. 3, uppermost cylinder surface: 37) in which at least one fluid passage (see FIG. 1, inlet and outlet nipples, 14 and 15, respectively) is formed that fluidically connects the delivery chamber (see Reference Figure 1 above) to the fluid feed line (19) and to the fluid drain line (20) (see Col. 7, Lines 30-42).

Regarding claim 13, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, wherein a handle piece (see FIG. 3, integral tab: 38) is arranged distally on the cylinder (13), in particular on its cylinder head (37), for handling the pump module during coupling and uncoupling with the infusion pump (10) (“an integral tab 38 projects from the outer surface of the syringe cylinder 13 near the upper end of the cylinder, and thereby provides an operator handle for mounting and removing the syringe cartridge 12 from the pump housing,” see Col. 7, Lines 49-54).

Regarding claim 14, the modified device of Hemmerich (see above) teaches:
An infusion pump (see FIG. 1, infusion pump: 10) for delivering fluid from a fluid source to a patient, the infusion pump (10) comprising:
a pump module (i.e., syringe cartridge: 12) according to claim 1 (see Col. 1, Lines 12-20 and Col. 5, Lines 29-49); and

the pump module (12) being insertable into and removable from the infusion pump (10) housing (i.e., a disposable syringe cartridge 12, see Col. 5, Lines 29-33; the Examiner is interpreting the term “disposable” to necessarily involve insertion and removal from another component; see also Col. 7, Lines 43-49).

Regarding claim 15, the modified device of Hemmerich (see above) teaches:
The infusion pump (10) according to claim 14, wherein the infusion pump (10) housing comprises a tilting-lever mechanism (i.e., a valve control system) having a first ram (see FIG. 2, tube pincher valve: 22) and a second ram (see FIG. 2, tube pincher valve: 21), the tilting-lever mechanism being movable between a first tilting position in which the first ram (22) closes the fluid feed line (19) and a second tilting position in which the second ram (21) closes the fluid drain line (20) (see FIG. 2 and Col. 5, Lines 50-61).

Regarding claim 16, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, wherein the piston-cylinder unit (13, 16, 17) comprises a first connection nozzle (see FIG. 1, fluid inlet nipple: 14) projecting from the piston-cylinder unit (13, 16, 17) in a first direction and a second connection nozzle (see FIG. 1, fluid outlet nipple: 15) projecting from the piston-cylinder unit (13, 16, 17) in a second direction.
opposite the first direction, the first and second connection nozzles extending transversely to the axial direction.  When the device of Hemmerich is modified to incorporate the teachings of Dawe, as discussed above in claim 1, the inlet bore, fluid inlet nipple (i.e., the first connection nozzle), outlet bore, and fluid outlet nipple (i.e., the second connection nozzle) would be reoriented to extend lengthwise in a transverse direction with respect to the axial direction of the forwards/backwards movement of the piston within the cylinder.  Necessarily, the first direction of the inlet bore / first connection nozzle would be opposite the second direction of the outlet bore / second connection nozzle when oriented in such a way, as this configuration would allow the pump module of Hemmerich to provide an unobstructed path for free flow of fluid through inlet and outlet bores for gravity operation of the infusion system (see Dawe, Page 8, Line 33 – Page 9, Line 2).

Regarding claim 17, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 16, wherein the first connection nozzle (14) is connected to the inlet bore (evident from Reference Figure 1 above) and the second connection nozzle (15) is connected to the outlet bore (implied, but not shown above in Reference Figure 1).

Regarding claim 18, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, wherein the fluid feed line (19) and the fluid drain line (20) are molded on the cylinder (13) (“The material from which the syringe cylinder 13 and integral nipples 14, 15 is solvent bond so that the I.V. tubes 19, 20 can be solvent welded to the nipples 14, 15, respectively” see Col. 7, Lines 16-21; the Examiner is interpreting the term “molded” to include welded connections between components, absent a definition in the Applicant’s disclosure).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hemmerich et al. (US 4515591 A) in view of Dawe (EP 0110276 A2), as applied to claim 9 above, and further in view of Nystrom (US 9511186 B1).

Regarding claim 10, Hemmerich discloses the claimed invention substantially as claimed, as set forth above in claim 9.  However, Hemmerich does not explicitly disclose: the proximal piston seal and/or the distal piston seal is or are formed in one piece with the piston.  Nystrom, in a similar field of endeavor, teaches a pump module (see FIG. 2A, pump cartridge: 23) for an infusion pump (see FIG. 2A, pump: 230) comprising a piston (see FIG. 2B, piston: 28) and a seal (see FIG. 2B-2C, pressure seal: 288), wherein the seal (288) is formed in one piece with the piston (28) (“The seal rings and strips of pressure seal 288 are preferably integrally over-molded onto the piston” see Col. 4, Lines 39-60; the Examiner is interpreting this seal, which is integrally over-molded onto the piston, as being formed in one piece with the piston).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hemmerich to In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP § 2144.04 subsection V.B.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hemmerich et al. (US 4515591 A) in view of Dawe (EP 0110276 A2), as applied to claim 1 above, and further in view of Morris et al. (US 20020165503 A1).

Regarding claim 19, the modified device of Hemmerich (see above) teaches:
The pump module according to claim 1, further comprising a clamp (see FIG. 2, tube pincher valves: 21, 22) attached to one of the fluid feed line (19) and the fluid drain line (20) (evident from FIG. 2), the clamp (21, 22) operable to close said one of the fluid feed line (19) and the fluid drain line (20) in a fluid tight manner (see Col. 5, Lines 50-61).
However, Hemmerich does not explicitly disclose: the clamp is operable to close one of the fluid feed line and the fluid drain line in a fluid tight manner prior to inserting the pump module into the infusion pump housing.  Morris, in a similar field of endeavor, teaches a pump module (i.e., a pumping mechanism) for use in an infusion pump (see Abstract), comprising a clamp (see FIG. 4, flow stop: 56) that is operable to close a fluid line (i.e., an IV tube) in a fluid tight manner (“width of the slot 102 is sufficiently small that completely occluded and would remain occluded against a foreseeable range of fluid pressures in the tube,” see p. [0047]) prior to inserting the pump module into the infusion pump housing (see FIG. 15 and p. [0057] discussing slide clamp remains in occluding configuration until the module is loaded into the infusion pump and the door is locked in a closed position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hemmerich in view of Dawe to incorporate the teachings of Morris by providing a clamp operable to close a fluid line prior to inserting the pump module into the infusion pump housing, as taught by Morris, to one of the fluid feed line and the fluid drain line of Hemmerich, for the purpose of preventing a free flow condition of the fluid before the module has been properly loaded into the infusion pump (see Morris Abstract).

Regarding claim 20, the modified device of Hemmerich (see above) teaches the claimed invention substantially as claim, as set forth above in claim 19.  However, the modified device of Hemmerich does not explicitly disclose: the clamp comprises an integrated slider clamp comprising a frame and a slider that is movable relative to the frame to close said one of the fluid feed line and the fluid drain line in a fluid tight manner.  Morris, in a similar field of endeavor, teaches a pump module (i.e., a pumping mechanism) for use in an infusion pump (see Abstract), comprising a clamp (see FIG. 4, flow stop: 56), wherein the clamp (56) comprises an integrated slider clamp (see FIG. 4, including slide clamp: 80 and base: 78) comprising a frame (see FIG. 4, base: 78) and a slider (see FIG. 4, slide clamp: 80) that is movable relative to the frame (78) to close a fluid line (i.e., an IV tube) in a fluid tight manner (“width of the slot 102 is sufficiently small that the tube 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hemmerich in view of Dawe to incorporate the teachings of Morris by providing a clamp, comprising an integrated slider clamp, as taught by Morris, to one of the fluid feed line and the fluid drain line of modified Hemmerich, for the purpose of preventing a free flow condition of the fluid before the module has been properly loaded into the infusion pump (see Morris Abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783        

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783